           Case 2:18-cv-01253-JAD-GWF Document 14 Filed 10/15/18 Page 1 of 2



 1   Tyson E. Hafen (SBN 13139)
     DUANE MORRIS LLP
 2   100 N. City Parkway, Suite 1560
     Las Vegas, NV 89106
 3   T: 702.868.2600; F: 702.385.6862
     Email: dcanderson@duanemorris.com
 4           tehafen@duanemorris.com

 5   Attorneys for Plaintiff Tom Hussey

 6
                                   UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
      TOM HUSSEY, an Individual,                           Case No.: 2:18-v-01253-JAD-GWF
 9
                                     Plaintiff,            JOINT STIPULATION AND ORDER OF
10                                                         DISMISSAL WITH PREJUDICE
      vs.
11                                                                     ECF Nos. 12, 14
      ALAN JESKEY BUILDERS, INC., a Nevada
12    corporation,

13                                   Defendant.

14

15            Plaintiff Tom Hussey and Defendant Alan Jeskey Builders, Inc. hereby jointly stipulate,

16   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), for dismissal of the above-captioned action with prejudice.

17   Each party is to bear its own costs, expenses, and attorneys’ fees.

18    DATED: October 15, 2018                             DATED: October 15, 2018

19    DUANE MORRIS LLP                                    DICKINSON WRIGHT PLLC
20    By: /s/ Tyson E. Hafen                              By: /s/ _John L. Krieger________ _
      Tyson E. Hafen (SBN 13139)                             John L. Krieger (SBN 6023)
21    100 N. City Parkway, Suite 1560                        Christian T. Spaulding (SBN 14277)
      Las Vegas, NV 89106                                    8363 W. Sunset Road, Suite 200
22    (702) 868.2655                                         Las Vegas, NV 89113
      Email: tehafen@duanemorris.com                         (702) 550-4400
23                                                           Email: jkrieger@dickinson-wright.com
      Steven M. Cowley (Pro Hac Vice)                                cspaulding@dickinson-wright.com
24    Duane Morris LLP
      100 High Street, Suite 2400               Attorneys for Defendant ALAN JESKEY
25    Boston, MA 02110-1724                     BUILDERS, INC.
      (857).488.4261
26    Email: SMCowley@duanemorris.com Based on the parties' stipulation [ECF Nos. 12, 14] and good
                                             cause appearing, IT IS HEREBY ORDERED that THIS
27    Attorneys for Plaintiff TOM HUSSEY     ACTION IS DISMISSED with prejudice, each side to bear
                                             its own fees and costs. The Clerk of Court is directed to
28   ///
                                             CLOSE THIS CASE.
                                                      1                 ________________________
                                                                              ___
                                                                               ______
                                                                               __         _ __________
                        JOINT STIPULATION AND ORDER OF DISMISSAL WITH   U.S. PREJUDICE
                                                                             District
                                                                             Disttrriicctt Judgee
                                                                        Dated: October 16, 2018
